IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION
WILLIAM BEDFORD, Individually and
as Co-Executor of the Estate of BEVERLY
BEDFORD, deceased; and KIM WADDLE,
as Co-Executor of the Estate of Beverly
Bedford, Deceased PLAINTIFFS
V. CIVIL ACTION NO. 1:18-cv-00175-GHD-DAS
AMERICAN HONDA MOTOR CO., INC.
and JOHN DOE DEFENDANTS 1-500; et al. DEFENDANTS
ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Pursuant to an opinion issued this day, it is hereby ORDERED that:

(1) The Defendant American Honda Motor Company’s motion for summary
judgment [Doc. No. 41] is GRANTED;

(2) the Defendant’s motion to exclude testimony [43] and motion to strike report
[46] are MOOT;

(3) the Plaintiffs’ claims are DISMISSED WITH PREJUDICE; and

(4) this case is CLOSED.

All memoranda, depositions, declarations, and other materials considered by the Court in
ruling on this motion are hereby incorpgsated into and made a part of the record in this action.
oo

SO ORDERED, this, the [8 day of February, 2020.

Ae HY rca

SENIOR U.S. DISTRICT JUDGE

 
